Citation Nr: 0917704	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-30 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318. 

3.	Entitlement to Survivor's and Dependent's Educational 
Assistance benefits under 38 U.S.C. § Chapter 35.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1971.  He died in April 2004.  The appellant seeks surviving 
spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied service connection for the cause 
of the Veteran's death, entitlement to DIC, and eligibility 
to Survivor's and Dependent's Educational Assistance 
benefits.

In February 2009, the appellant appeared at the RO and 
testified before the undersigned.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.	The Veteran served in the Republic of Vietnam during the 
Vietnam era, and therefore exposure to Agent Orange is 
presumed.
2.	The Veteran died in April 2004, due to small bowel 
obstruction secondary to metastatic adenocarcinoma of the 
colon (colon cancer).  At the time of the Veteran's death, 
service connection was not established for any disability.

3.	The Veteran's small bowel obstruction secondary to colon 
cancer is not considered a presumptively service-connected 
disease due to herbicide exposure. 

4.	There is no medical evidence of a nexus between the 
Veteran's small bowel obstruction or colon cancer, and any 
incident of his active military service, to include Agent 
Orange exposure.

5.	The Veteran was not evaluated as being totally disabled as 
a result of a service-connected disability for 10 continuous 
years immediately preceding death, was not rated as being 
totally disabled continuously for a period of no less than 
five years from the date of discharge from active duty, nor 
was he a former prisoner of war who died after September 30, 
1999.


CONCLUSIONS OF LAW

1.	Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2008).

2.	The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).

3.	The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, United States Code have not been met.     38 U.S.C.A. §§ 
3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, section 5103(a) 
notice must also include: (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.

Here, the RO sent correspondence in August 2004, a rating 
decision in September 2004, and a statement of the case (SOC) 
in August 2005.  Those documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  Although the appellant 
was not provided with the notice criteria required by Hupp, 
the record reflects that the purpose of the notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007). 

In a letter dated August 2004, the RO included an explanation 
of VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.   Then, an 
October 2004 letter specifically notified the appellant of 
the reason her claim was denied.  That letter further 
notified her that she must submit evidence showing that a 
service connected disability caused or hastened the Veteran's 
death.  Finally, in an August 2005 SOC, the RO provided the 
appellant with the relevant regulations for her claims, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claims.  The claims were readjudicated in a January 2009 
supplemental statement of the case.

Based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate her claim for DIC benefits.  In fact, the 
appellant has consistently argued that the veteran's small 
bowel obstruction secondary to colon cancer was caused by his 
exposure to herbicides in service.  Thus, the Board finds 
that the appellant had a meaningful opportunity to 
participate in the adjudication of her claim and the 
essential fairness of the adjudication was not affected.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Service Connection for the Cause of the Veteran's Death

During her February 2009 hearing, the appellant asserted that 
service connection is warranted because the Veteran was 
exposed to Agent Orange during his service in Vietnam and 
that exposure caused him to develop the small bowel 
obstruction secondary to colon cancer that caused his death.

The Veteran's Certificate of Death shows that he died in 
April 2004.  The immediate cause of death was a small bowel 
obstruction.  Colon cancer was an underlying cause of death.  
At that time, service connection was not established for any 
disabilities.  The Veteran brought a claim for service 
connection for colon cancer in August 2003.  That claim, 
however, was denied in a June 2004 rating decision.  

The law provides Dependency and Indemnity Compensation (DIC) 
for the spouse of a Veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
incurrence will be presumed for certain conditions, like 
malignant tumors, if they manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.    38 C.F.R. § 3.307(a)(6)(iii).  
The following diseases shall be presumptively service 
connected if the Veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; type II diabetes mellitus; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; certain respiratory cancers; and soft tissue sarcoma.  
The presumption of service connection based on exposure to 
herbicides is not warranted for any condition not 
specifically determined by the Secretary of VA.  38 C.F.R. 
§ 3.309(e); Notice 61 Fed. Reg. 414421 (1996).

The Veteran's service records reflect that he served in the 
Republic of Vietnam during the Vietnam Era.  Thus, he is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).  However, neither colon cancer nor small 
bowel obstruction are among the diseases listed in 38 C.F.R. 
§ 3.309(e).  Therefore, the Board finds that presumptive 
service connection is not warranted.

Although the conditions that caused the Veteran's death are 
not subject to the presumption, the claimant is still not 
precluded from establishing service connection on a direct 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To 
establish entitlement to direct service connection for the 
cause of the Veteran's death, the appellant must link the 
Veteran's death to his military service with competent 
medical evidence.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
3.159(a) (2008).  Lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions.  
However, even in such cases, it must be considered whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In such a 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, itself, 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

After a thorough review of the evidence, the Board finds that 
the competent medical evidence does not link the Veteran's 
death to his military service.  The Veteran's service medical 
records are devoid of complaints of or treatment for a bowel 
obstruction or cancer of any kind.  His abdomen and viscera, 
anus and rectum, and genito-urinary system are all found to 
be normal at his March 1971 separation examination. 

The file also does not contain competent medical evidence 
demonstrating that the Veteran's bowel obstruction secondary 
to colon cancer manifested to a compensable degree within one 
year following separation from service.  On the contrary, the 
record shows that the Veteran was first diagnosed with colon 
cancer in 2003, approximately 32 years after his period of 
active duty or any exposure to herbicides.  Such a long lapse 
between the Veteran's service and his medical treatment for 
colon cancer weighs against a finding of service incurrence.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the record does not contain medical evidence of a 
nexus between the small bowel obstruction secondary to colon 
cancer that caused the Veteran's death and his period of 
active duty.  The evidence indicates that the Veteran had a 
family history of colon cancer.  His mother and brother were 
both diagnosed with the disease.  The evidence of record does 
not show any ocmpetent medical opinion relating the colon 
cancer or small bowel obstruction to the Veteran's service or 
to any exposure to herbicides in service.

The Board acknowledges the assertions of the appellant and 
her son about the cause of the Veteran's death.  However, as 
lay persons, they are not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay statements with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In sum, the Board finds that the record does not show that 
the Veteran's death was due to any disability incurred in or 
aggravated by his active service, to include Agent Orange 
exposure.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to DIC under 38 U.S.C.A. § 1318

Where a Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased Veteran" 
in the same manner as if the death were service-connected.  A 
"deceased Veteran" is a Veteran who dies not as the result of 
the Veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
Veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling. 

The service-connected disabilities must have either been 
continuously rated totally disabling for 10 or more years 
immediately preceding death; continuously rated totally 
disabling for at least five years from the date of the 
Veteran's separation from service; or the Veteran must have 
been a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318 (2008).  The total 
rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2008); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).

Unfortunately, here, the evidence of record demonstrates that 
the Veteran did not have any service-connected disabilities.  
There is also no evidence that the Veteran was a former 
prisoner of war.  Accordingly, the Board finds that the 
requirements under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
have not been met.  Therefore, the appellant's claim under 38 
U.S.C.A. § 1318 must be denied due to lack of legal merit or 
entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Entitlement to Survivor's and Dependent's Educational 
Assistance Benefits

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. 
§ 3510 (West 2002).  Generally, an eligible person is a child 
or surviving spouse of a person who died during service or 
due to a service-connected disability; or a child, spouse, or 
surviving spouse of a person that has or died from permanent, 
total disability resulting from a service-connected 
disability.  38 U.S.C.A. § 3501(a) (West 2002).

At the time of his death, the Veteran was not in service or 
service-connected for any disability.  Additionally, as 
adjudicated in this decision, the evidence does not show that 
the Veteran died from a service-connected disability.  
Therefore, the appellant is not an eligible person as defined 
by statute for purposes of establishing entitlement to 
Dependents' Educational Assistance.  Accordingly, the claim 
must be denied due to lack of legal merit or entitlemnt under 
the law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.

Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


